Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12 
The claim limitation “ further comprising a frame with multiple electrical receptacles configured to receive multiple PPD's” is unintelligible since the claim lacks antecedent basis for the term “PPD”. Since the term “PPD” is not previously disclosed it is unclear what structure is intended. 
Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Regarding Claim 13
The claim limitation “wherein the at least one switch is controlled by the PDH” is unintelligible. Claim 13 depends on claim 8 and Claim 8 discloses that the “(PDH) comprising at least one switch”. Claim 13 therefore attempts to further define the PDH structure by having the switch controlled by the PDH. However as previously claimed, the PDH comprises the switch. So the claim purports to define the switch as controlling itself, which is unintelligible.    

Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 11, 14, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooper US 10,840,735.

Cooper teaches:
8. A split-load power distribution system comprising: 
two or more power sources comprising: 
a utility grid (Grid) connected power source (96, FIG19); and 
at least one Distributed Energy Resource (DER) power source (97); 
at least one electrical load (read on by 101 and 102); and 
at least one power distribution hub (PDH) comprising at least one switch (100), 
wherein the PDH distributes power from a first power source of the two or more power sources to a first partial load of the electrical load, 
wherein the PDH distributes power from a second power source of the two or more power sources to a second partial load of the electrical load, and 
wherein the PDH controls the power flow from the DER, preventing backflow to the Grid (via said 100 ATS configuration).  

11. The split-load power distribution system of claim 8, wherein the switch further comprises a circuit protection device (read on by 100 fuses/breakers, not shown. See Spec. col. 73, lines 37-48).  

14. The split-load power distribution system of claim 8, wherein the PDH further comprises a control system (read on control lines and control devices/sensor connected to processor 99, see FIG19) and a processor (99).  

15. The split-load power distribution system of claim 14, wherein the control system manages and distributes power from multiple power sources to multiple electrical loads (see FIG19).  

20. The split-load power distribution system of claim 8, wherein multiple switches of the at least one switch are electrically connected in parallel (see 111 and 112, FIG19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper US 10,840,735 in view of Morton et al. US 2021/0234398. 

Cooper teaches wherein the switch 100 is an automatically controlled switch and fails to teach said switch:
9. The split-load power distribution system of claim 8, wherein the switch is a manual switch.  
	Morton teaches a power distribution system wherein the transfer switch is automatic or manual (See Spec. Para. [0077]).
	It would have been obvious to incorporate said manual switch/control as taught by Morton into the switch of Cooper with the motivation of providing desirable manual operation and control.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper US 10,840,735 in view of Haj-Maharsi et al. US 2019/0067986.

Regarding Claims 16, 18 and 19
Cooper teaches use of a backup power supply device (97) however fails to teach said backup power supply comprising: 

16. The split-load power distribution system of claim 15, wherein the DER further comprises an energy storage device.  
18. The split-load power distribution system of claim 17, wherein the control system monitors the storage capacity of the energy storage device.  
19. The split-load power distribution system of claim 18, wherein the control system sends a low energy alert signal to the processor when a first DER's energy storage device's capacity is below a pre-determined level.  

Haj teaches a backup distributed power system comprising:
16. wherein a DER further comprises an energy storage device (batteries 208, FIG2).  
18. wherein a control system (SoC and 218, FIG2) monitors the storage capacity of the energy storage device.  
19. wherein the control system sends a low energy alert signal when a first DER's energy storage device's capacity is below a pre-determined level (see Spec. Para. [0005]).

	It would have been obvious to incorporate said battery to realize the backup source of Cooper as well as the additional control system to both monitor and alert of battery levels with the motivation of adding desirable reliability and prevent unknown and unexpected loss of power.   

Cooper further teaches:
17. The split-load power distribution system of claim 16, wherein the control system manages and distributes power from multiple power sources by switching one or more of the at least one switches (via line 110).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836